 1
                                     UNITED STATES DISTRICT COURT
 2
                                  NORTHERN DISTRICT OF CALIFORNIA
 3
 4
     JOHN C. ETTER, individually and as the              Case No. 3:17-cv-00184-WHA
 5   representative of a class of similarly-situated
 6   persons,
                                                         [PROPOSED] JUDGMENT IN A CIVIL
 7                   Plaintiff,                          ACTION
 8           v.
 9                                                       Honorable William Alsup
     ALLSTATE INSURANCE COMPANY,
10   ALLSTATE INDEMNITY COMPANY,
     ALLSTATE PROPERTY AND CASUALTY
11   INSURANCE COMPANY, ALLSTATE
     NORTH BROOK INDEMNITY
12
     COMPANY, ALLSTATE INSURANCE
13   COMPANY OF CALIFORNIA, LOUIS
     ODIASE and JOHN DOES 1-5,
14
     Defendants.
15
16
17           This matter came before the Court on October 25, 2018 for final approval of the settlement.
18   Full and adequate notice having been given to the Class as required in the Court’s Order Granting
19   Preliminary Approval of Class Settlement dated May 30, 2018 (Doc. 136), and the Court having
20   considered all papers filed and proceedings had herein and otherwise being fully informed in the
21   premises and good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED AND
22   DECREED THAT:
23           1.      This Court has jurisdiction over the subject matter of the litigation and over all
24   parties to the litigation, including all Class members.
25           2.      The Court finds that the distribution of the Notice complied with the terms of the
26   Settlement Agreement and the prior Order of the Court and provided the best notice practicable
27   under the circumstances of those proceedings and of the matters set forth therein, including the
28

     [Proposed] Judgment In A Civil Action
     Case No. 3:17-cv-00184-WHA
 1   proposed settlement, to all Persons entitled to such notice, and said notice fully satisfied the
 2   requirements of Federal Rule of Civil Procedure 23; due process; and any other applicable law.
 3           3.      In light of the benefits to the Class members, the complexity, expense, and possible
 4   duration of further litigation against Defendants, the risks of establishing liability and damages, the
 5   risks and costs of continued litigation, and other reasons set forth in the Plaintiff’s Motion for Final
 6   Approval, the Court hereby approves the settlement set forth in the Settlement Agreement pursuant
 7   to Federal Rule of Civil Procedure 23 and finds that:
 8                   (a)      the Settlement Agreement and the settlement contained therein, are, in all
 9   respects, fair, reasonable, and adequate and in the best interest of the Class members;
10                   (b)      there was no collusion between or among the Parties in reaching the
11   agreement set forth in the Settlement Agreement;
12                   (c)      the Settlement Agreement was the product of informed, arm’s-length
13   negotiations among competent, able counsel and with the assistance of Magistrate Judge Jacqueline
14   Scott Corley; and
15                   (d)      the record is sufficiently developed and complete to have enabled the Parties
16   to have adequately evaluated and considered their positions.
17           Accordingly, the Court authorizes and directs implementation and performance of all the
18   terms and provisions of the Settlement Agreement, as well as the terms and provisions hereof.
19           4.      Upon the Declaration of Dorothy Sue Merryman, the Court finds that the settlement
20   notice provided to the Class members was the best notice practicable under the circumstances and it
21   satisfied the requirements of due process and Federal Rule 23(e)(1).
22           5.      The Court finds that the distribution by fax and mail and publication of the Notice on
23   the Settlement website (in English and Spanish) to Class members: (i) constituted the best notice
24   practicable under the circumstances; (ii) was reasonably calculated, under the circumstances, to
25   apprise Class members of the settlement, the effect of the settlement (including the releases therein),
26   and their right to object to the terms of the settlement (and appear at the Final Approval Hearing);
27   (iii) constituted due and sufficient notice of the settlement to all reasonably identifiable persons
28   entitled to receive such notice; and (iv) satisfied the requirements of due process, Rule 23(e)(1) of


     [Proposed] Judgment In A Civil Action
     Case No. 3:17-cv-00184-WHA
 1   the Federal Rules of Civil Procedure, and the Class Action Fairness Act of 2005, 28 U.S.C. § 1715,
 2   and all applicable laws and rules.
 3           6.      Upon the Declaration of Dorothy Sue Merryman, the Court finds that the settlement
 4   notice has been given to the appropriate State and Federal officials in accordance with the Class
 5   Action Fairness Act, 28 U.S.C. § 1715.
 6           7.      No members of the Class filed objections to the settlement.
 7
             8.      Ten (10) members of the Class previously requested exclusion from the Class.
 8
     These 10 persons or entities are listed on Exhibit 1. (Dkt. No. 156-1)
 9
             9.      The members of the Class who are bound by the terms of the Settlement are listed
10
11   on Exhibit 2. (Dkt. No. 156-1)

12           10.     After due consideration of, among other things, the benefits to the Class members
13   and the uncertainty about the likelihood of: (a) the Class’s ultimate success on the merits; (b) the
14
     range of the Class’s possible recovery; (c) the complexity, expense, and duration of
15
     the litigation; (d) the substance and amount of opposition to the settlement; (e) the state of
16
     proceedings at which the settlement was achieved; and (f) all written submissions, declarations and
17
18   arguments of counsel; and, after notice and hearing, this Court finds that the settlement is fair,

19   adequate and reasonable, and in the best interests of the Class. This Court also finds that the
20   financial settlement terms fall within the range of settlement terms that would be considered fair,
21
     adequate and reasonable. Accordingly, this settlement should be and is APPROVED and shall be
22
     consummated in accordance with the terms and provisions of the Settlement Agreement and shall
23
24   govern all issues regarding the settlement and all rights of the parties, including the Class

25   members. Each Class member (including any person or entity claiming by or through him, her or

26   it, but except those persons identified above who have previously excluded themselves from the
27
     Class) shall be bound by the Settlement Agreement, including being subject to the Releases set
28
     forth in the Settlement Agreement.

     [Proposed] Judgment In A Civil Action
     Case No. 3:17-cv-00184-WHA
 1           11.     Defendants have agreed to pay the total amount of $6,533,250.00 to pay Class
 2   members, class action settlement administration costs, attorney’s fees, costs, and expenses, and an
 3
     incentive/service award to Plaintiff as determined and awarded by this Court. Funds remaining
 4
     from any uncashed checks shall be retained by the Settlement Administrator and redistributed to
 5
 6   the other Class members on a pro rata basis or, if not economically feasible to redistribute, paid to

 7   a cy pres beneficiary pursuant to an order of this Court.

 8           12.     As agreed in and subject to the Settlement Agreement, each member of the Class
 9
     will be mailed a check in the amount of $375.00 per fax, subject to a pro rata reduction for the
10
     payment of incentive award, attorneys’ fees and expenses, and administrative costs. The
11
     Settlement Administrator will cause those checks to be mailed after receiving the settlement funds.
12
13   Checks issued to the Class members will be void 91 days after issuance.

14           13.     The Court expressly adopts and incorporates herein all of the terms of the Settlement

15   Agreement. The parties to the Settlement Agreement shall carry out their respective obligations
16
     under that Agreement.
17
             14.     Upon payment of all monies due pursuant to the Settlement Agreement, all claims
18
     or causes of action of any kind by any Class member or anyone claiming by or through him, her or
19
20   it brought in this Court or any other forum (other than those by persons who have opted out of this

21   action) are forever barred pursuant to the Releases set forth in the Settlement Agreement and the
22   Court’s Final Approval Order and incorporated herein. All persons and entities are enjoined from
23
     asserting any claims that are being settled or released herein, either directly or indirectly, against
24
     Defendants and the Released Parties in this Court or any other court or forum.
25                                               14
           15.     Notwithstanding Paragraph 15 above, nothing herein shall bar any action by the
26
27   parties to enforce or effectuate the settlement.

28

     [Proposed] Judgment In A Civil Action
     Case No. 3:17-cv-00184-WHA
 1           16.     The Settlement Agreement may not be construed, in whole or in part, as an
 2   admission of fault or liability to any person by any of the Released Parties, nor shall the Settlement
 3
     Agreement, or any part thereof, be offered or received in evidence in any action or proceeding as
 4
     an admission of liability or wrongdoing of any kind by any of the Released Parties, except that
 5
 6   nothing in this Paragraph shall affect the admissibility of the Settlement Agreement, or any of their

 7   terms, in any action or proceeding to effectuate the terms of this settlement.

 8           17.     A separate order shall be entered regarding Class Counsel’s petition for attorney’s
 9
     fees and expenses and for plaintiff’s incentive/service award. Such orders shall not disturb or affect
10
     any of the terms of this Order.
11
             18.     This action, including all claims against Defendants concerning the fax
12
13   advertisements sent on October 11, 2016, is hereby dismissed with prejudice and without taxable

14   costs to any party.

15           19.     The provisions of this Judgment constitute a full and complete adjudication of the
16
     matters considered and adjudged herein, and the Court directs immediate entry of this Judgment by
17
     the Clerk of the Court.
18                           deadline for a status report
             20.  The Court sets a status on accounting for the monies distributed to the Class and to
19
                                                                 February 4
20   determine how the remaining funds are to be distributed on <6 months> , 2019.

21           21.     There is no just reason to delay enforcement or appeal.
22
23
                                                                               ISTRIC
     IT IS SO ORDERED, ADJUDGED AND DECREED.                              TES D      TC
24
                                                                        TA
                                                                                                O
                                                                   S




                                                                                                 U
                                                                  ED




25
                                                                                                  RT




                                                                                          D
                                                                                  RDERE
                                                              UNIT




               November 4, 2018.
     Dated: _____________________                                               O
                                                           ____________________________________
26                                                                        S O
                                                                   IT ISWilliamDH.
                                                                   Hon.              IED
                                                                                   IFAlsup
                                                                       AS MOCourt Judge
                                                                                                        R NIA




27                                                                U.S. District
                                                                                             lsup
                                                                                     illiam A
                                                              NO




28
                                                                            Judge W
                                                                                                        FO
                                                                RT




                                                                                                    LI




     [Proposed] Judgment In A Civil Action                             ER
                                                                  H




                                                                                                    A




                                                                            N                       C
     Case No. 3:17-cv-00184-WHA                                                               F
                                                                                D IS T IC T O
                                                                                      R
